I concur in the judgment of reversal to the extent of granting a new trial to the defendant Columbus Sims, not however, upon the ground of misdirection in the charge to the jury, but upon the ground that there is no testimony whatever warranting his conviction.
With respect to the defendant Thomas Lindsay, there is testimony upon which to base a verdict of guilty, and the jury has settled the conflict in the testimony against his version, and the exceptions show no reversible error of law.
I cannot think the charge of the Judge was erroneous or prejudicial, construed as a whole. The jury were instructed with reference to the defendant's plea of self-defense as follows: *Page 490 
"Besides the plea of not guilty, they have interposed a plea of self-defense, and if a man kills another in the exercise of the lawful right of self-defense, the law excuses the killing. The law does permit one person to kill another in self-defense, but the law is strict and rigid in applying the doctrine of self-defense, and unless the case of killing comes clearly within the law of self-defense, then the law does not excuse it, and the plea of self-defense can not excuse unless it be clearly established. It is not required that a person pleading self-defense shall establish it beyond all reasonable doubt, but he must establish it by the preponderance of the evidence, which is the greater weight of the evidence."
The Court emphasized the last sentence above by afterwards charging again: "If it appears to your satisfaction from the evidence, by the preponderance of the evidence, that they did act in self-defense, then you are to find them not guilty."
Then finally the Court charged: "If the plea is not made out in all its phases, you are to advert to the indictment charging them with murder and their plea of not guilty, and determine from the evidence whether they be guilty or not, and upon the whole case if you have a reasonable doubt of their guilt, considering the plea of self-defense along with their other plea of not guilty you are bound to find them not guilty, or if you have a reasonable doubt as to whether they committed murder or manslaughter, but if they committed one or the other, then you are bound to give them the benefit of that doubt. Give them the benefit of every doubt."
There is no doubt that the law as to self-defense is strict and rigid, and that it is the duty of one setting up such plea as an affirmative defense to establish it to the satisfaction of the jury by the preponderance of the evidence. The instruction that such plea should be "clearly established by the preponderance of the evidence" could hardly be regarded as enlarging the burden upon the defendant, especially *Page 491 
when it is qualified by the accompanying remarks showing that the plea need not be so clearly established as to remove every reasonable doubt, but should be so clearly established by the preponderance of the evidence as to satisfy the jury. As to the effect which the evidence bearing upon the plea of self-defense should have in determining whether the defendant was guilty of a felonious homicide, the jury were plainly instructed that if upon the whole case, including the evidence as to self-defense, any reasonable doubt remained as to defendant's guilt, it should be solved in favor of defendant. It seems clear that no particular defense of defendant was singled out for remarks by the Court, but that both of the defenses had full consideration, and on the other hand the duty of the State to make out its case beyond any reasonable doubt was the subject of repeated comment.
In the case of Sanders v. Aiken Mfg. Co., 71 S.C. 58,50 S.E., 679, there were no qualifying words to the charge that "contributory negligence on the part of the plaintiff in order to absolve the defendant from liability must be clear and convincing," but even in that case the Court did not say that such unqualified language was sufficiently grave to warrant a reversal.
The judgment should be affirmed as to the defendant Thomas Lindsay, but reversed as to defendant Columbus Sims.
The dissenting opinion in the case was attached to the controlling opinion and on the wrapper of both the Chief Justice, Hon Y.J. Pope, wrote: "I concur," after the indorsement by Mr. Justice Jones, "I dissent, see within." There being some doubt as to whether the Chief Justice intended to concur in the controlling or the dissenting opinion, on petition of appellant the remittitur was held up and the Court filed the following order: *Page 492